Order entered June 25, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01124-CR

                            SHARRI KAYE EVENSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-87496-2011

                                            ORDER
         Appellant’s motion to supplement the record is GRANTED to the extent we ORDER

Official Court Reporter Claudia Webb to file, within FIFTEEN days of the date of this order,

either a supplemental reporter’s record of the hearing on the motion for new trial heard on or

about September 4, 2012 or else a letter certifying the requested record cannot be filed.

         We EXTEND the time to file appellant’s brief until THIRTY days from the date of this

order.    We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Claudia Webb.




                                                       /s/   LANA MYERS
                                                             JUSTICE